08/14/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0206



                       Supreme Court Cause No. DA-20-206


BRENT YAGER,

       Plaintiff/Appellant,

 vs.


DEPARTMENT OF LABOR AND
INDUSTRY,UNEMPLOYMENT
INSURANCE APPEALS BOARD,
STATE OF MONTANA
DEPARTMENT OF HEALTH
AND HUMAN SERVICES,

       Defendant/Appellee.


        ORDER GRANTING APPELLANT'S UNOPPOSED RULE 16
               MOTION TO VOLUNTARILY DISMISS


       Upon consideration of Appellant's Unopposed Rule 16 Motion to

Voluntarily Dismiss, and good cause appearing therefore,

       IT IS HEREBY ORDERED that the foregoing appeal is dismissed in its

entirety.

       Dated this             day of August, 2020.



                                              Montana Supreme Court


                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                          August 14 2020